            Case 1:18-cv-09297-LJL Document 39 Filed 08/07/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              8/7/2020
                                                                       :
BERKLEY CUSTOM INSURANCE MANAGERS,                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   18-cv-9297 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
YORK RISK SERVICES GROUP, INC.,                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:



    Plaintiff Berkley Custom Insurance Managers (“Berkley”) moves to compel the production

of documents by defendant York Services Group, Inc. (“York”). Berkley is a casualty insurance

underwriting manager and surplus lines broker issuing insurance policies for several statutory

insurance companies. York is a third-party administrator and provides claims and risk

management services to the insurance industry and was Berkley’s claims administrator pursuant

to a Master Claims Administration Agreement entered into on or about April 12, 2013. Berkley

asserts claims for breach of contract and negligence against York arising from York’s alleged

deficient and untimely investigation of three notices of claim served in the summer of 2015

relating to injuries suffered on construction projects. The claims were assigned to a York

employee named Melissa Walker, who was supervised by another York employee named Joshua

Fine. This Order addresses the four matters raised in Berkley’s motion to compel production at

Dkt. No. 34.

    1. Berkley moves to compel responses to Document Requests 8 and 9. Request 8 seeks “All

        documents concerning Walker’s employment, including, but not limited to any
      Case 1:18-cv-09297-LJL Document 39 Filed 08/07/20 Page 2 of 4




   performance reviews, evaluations, personnel file(s), training records, and history of

   discipline.” Request 9 makes the same request for Fine. Berkley argues that the

   evidence is relevant because Count Two of the Complaint alleges professional negligence

   against York based on its handling of three insurance claims that were the responsibility

   of Walker who was supervised by Fine. It claims the prior training and performance

   information regarding these employees is relevant to the claim of negligence and that the

   time frame should be from when the two started their employment at York until the filing

   of this lawsuit in October 2018.



   As framed, Requests 8 and 9 are overbroad and burdensome and not proportionate to the

   needs of the case. See Fed. R. Civ. P. 26(b). Count Two of the Complaint concerns

   events that took place in 2015 and 2016. Plaintiff has not made a showing of need for all

   documents concerning the employment of Walker or Fine or for documents much beyond

   that limited time frame. The Court DENIES Berkley’s request EXCEPT insofar as it

   seeks performance reviews, evaluations and history of discipline for Walker and Fine for

   all or any part of the time period 2014-2016. Such documents shall be produced.



2. Berkley moves to compel responses to Request 17 which calls for “All communications

   with any errors and omissions liability insurance carrier(s), including both primary and

   excess carriers, Concerning this action, the defense of this action, and any coverage

   available to [York], under any errors and omissions liability insurance policy for any

   claims made against [York] by the Plaintiff in this action.” Berkley claims it is seeking

   information on any coverage issues between York and its insurer, including whether
                                                2
      Case 1:18-cv-09297-LJL Document 39 Filed 08/07/20 Page 3 of 4




   York is being defended under a reservation of rights and any coverage positions that

   might impact the availability of coverage, as well as how the insurer is treating York’s

   retention obligations under the policy. York responds that it will produce records of the

   two communications it has had with errors and omissions insurance carriers concerning

   coverage available to York for the claims in this case. Berkley’s motion, accordingly, is

   GRANTED with respect to communications with errors and omissions insurance carriers

   concerning coverage available to York for claims in this case.



3. Berkley moves to compel responses to Request 28, which requests “To the extent not

   produced in response to the preceding requests, produce all Documents relating to the

   Rizvani Action, the Restrepo Action, or the Singh Action.” Berkley notes that York has

   produced the three claims files for the claims at issue in this case but it seeks

   confirmation that York has produced other documents on York’s electronic system

   including emails. York responds that it has conducted a full search of its electronic and

   paper records and produced to Berkley all documents, both electronic and otherwise, both

   from inside and outside the claims files, that are responsive to Request 28. Berkley’s

   motion is DENIED.



4. Lastly, the parties raise an issue regarding the order of depositions. Berkley asks this

   Court to order that it be permitted to depose York, Walker and Fine before York take any

   depositions of Berkley witnesses. Berkley states that it served deposition notices for

   Walker and Fine in July 2019 and on June 19, 2020, emailed counsel for York expressing

   an interest in rescheduling these depositions as well as taking a Rule 30(b)(6) deposition
                                                 3
        Case 1:18-cv-09297-LJL Document 39 Filed 08/07/20 Page 4 of 4




      of York for July 2020. York responds, without dispute, that Fine and Walker are former

      employees who must be subpoenaed for testimony under Rule 45 and that Berkley has

      not subpoenaed them. Berkley also has not served a 30(b)(6) notice of deposition for

      York. Meanwhile, York has served Berkley with a 30(b)(6) notice of deposition as well

      as depositions for two of Berkley’s current employees and a non-party subpoena for the

      deposition of a non-party witness. Both parties state that they will not take depositions

      until after the Court rules on York’s intended motion to compel the production of

      documents being withheld on attorney-client privilege and attorney work product

      grounds. The Court finds that this dispute is not ripe for resolution. Walker and Fine

      have not been subpoenaed and they are not before the Court. The Court also ORDERS

      that York and Berkley meet and confer regarding the timing of depositions if and when

      Walker and Fine are subpoenaed.




      SO ORDERED.

Dated: August 7, 2020                            __________________________________
       New York, New York                                   LEWIS J. LIMAN
                                                        United States District Judge




                                                   4
